UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended October 31, 2007 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 0-17085 PEREGRINE PHARMACEUTICALS, INC. (Exact name of Registrant as specified in its charter) Delaware 95-3698422 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 14282 Franklin Avenue, Tustin, California 92780-7017 (Address of principal executive offices) (Zip Code) (714) 508-6000 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesxNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “an accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. (Check one) Large Accelerated FileroAccelerated FilerxNon- Accelerated Filer o Indicate by checkmark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yeso Nox Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date. Class Shares Outstanding at December 7, 2007 Common Stock, $0.001 par value per share 226,210,617 shares PEREGRINE PHARMACEUTICALS, INC. TABLE OF CONTENTS PART I - FINANCIAL INFORMATION Page No. Item 1. Consolidated Financial Statements (unaudited): Condensed Consolidated Balance Sheets 1 Condensed Consolidated Statements of Operations 3 Condensed Consolidated Statements of Cash Flows 4 Notes to Condensed Consolidated Financial Statements 5 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 15 Company Overview 15 Item 3. Quantitative and Qualitative Disclosures About Market Risk 23 Item 4. Controls and Procedures 24 PART II - OTHER INFORMATION Item 1. Legal Proceedings 24 Item 1A. Risk Factors 25 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 37 Item 3. Defaults upon Senior Securities 37 Item 4. Submission of Matters to a Vote of Security Holders 37 Item 5. Other Information 38 Item 6. Exhibits 38 SIGNATURES 39 The terms “we,” “us,” “our,” “the Company,” and“Peregrine,” as used in this Report on Form 10-Q refers to Peregrine Pharmaceuticals, Inc. and its wholly owned subsidiary, Avid Bioservices, Inc PART I - FINANCIAL INFORMATION ITEM 1.CONSOLIDATED FINANCIAL STATEMENTS PEREGRINE PHARMACEUTICALS, INC. CONDENSED CONSOLIDATED BALANCE SHEETS OCTOBER 31, 2007 APRIL 30, 2007 Unaudited ASSETS CURRENT ASSETS: Cash and cash equivalents $ 26,138,000 $ 16,044,000 Trade and other receivables 1,029,000 750,000 Inventories, net 2,500,000 1,916,000 Prepaid expenses and other current assets 1,484,000 1,188,000 Total current assets 31,151,000 19,898,000 PROPERTY: Leasehold improvements 656,000 646,000 Laboratory equipment 3,687,000 3,533,000 Furniture, fixtures and office equipment 905,000 873,000 5,248,000 5,052,000 Less accumulated depreciation and amortization (3,447,000 ) (3,212,000 ) Property, net 1,801,000 1,840,000 Other assets 1,493,000 1,259,000 TOTAL ASSETS $ 34,445,000 $ 22,997,000 1 PEREGRINE PHARMACEUTICALS, INC. CONDENSED CONSOLIDATED BALANCE SHEETS (continued) OCTOBER 31, 2007 APRIL 30, 2007 Unaudited LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES: Accounts payable $ 2,455,000 $ 1,683,000 Accrued clinical trial site fees 242,000 228,000 Accrued legal and accounting fees 277,000 392,000 Accrued royalties and license fees 189,000 337,000 Accrued payroll and related costs 972,000 874,000 Notes payable, current portion 231,000 379,000 Capital lease obligation, current portion 17,000 17,000 Deferred revenue 1,338,000 1,060,000 Other current liabilities 1,207,000 885,000 Total current liabilities 6,928,000 5,855,000 Notes payable, less current portion 42,000 119,000 Capital lease obligation, less current portion 22,000 30,000 Deferred license revenue - 4,000 Commitments and contingencies STOCKHOLDERS' EQUITY: Preferred stock-$.001 par value; authorized 5,000,000 shares; non-voting; nil shares outstanding - - Common stock-$.001 par value; authorized 325,000,000 shares; outstanding– 226,210,617 and 196,112,201, respectively 226,000 196,000 Additional paid-in capital 245,750,000 224,453,000 Accumulated deficit (218,523,000 ) (207,660,000 ) Total stockholders' equity 27,453,000 16,989,000 TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ 34,445,000 $ 22,997,000 See accompanying notes to condensed consolidated financial statements 2 PEREGRINE PHARMACEUTICALS, INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS THREE MONTHS ENDED SIX MONTHS ENDED October 31, 2007 October 31, 2006 October 31, 2007 October 31, 2006 Unaudited Unaudited Unaudited Unaudited REVENUES: Contract manufacturing revenue $ 1,863,000 $ 636,000 $ 3,484,000 $ 1,034,000 License revenue 29,000 48,000 33,000 71,000 Total revenues 1,892,000 684,000 3,517,000 1,105,000 COSTS AND EXPENSES: Cost of contract manufacturing 1,402,000 494,000 2,583,000 1,024,000 Research and development 5,100,000 3,920,000 8,724,000 7,961,000 Selling, general and administrative 1,943,000 1,670,000 3,651,000 3,311,000 Total costs and expenses 8,445,000 6,084,000 14,958,000 12,296,000 LOSS FROM OPERATIONS (6,553,000 ) (5,400,000 ) (11,441,000 ) (11,191,000 ) OTHER INCOME (EXPENSE): Interest and other income 353,000 339,000 592,000 688,000 Interest and other expense (7,000 ) (9,000 ) (14,000 ) (24,000 ) NET LOSS $ (6,207,000 ) $ (5,070,000 ) $ (10,863,000 ) $ (10,527,000 ) WEIGHTED AVERAGE COMMON SHARES OUTSTANDING: Basic and Diluted 226,210,617 193,793,766 216,141,092 188,950,924 BASIC AND DILUTED LOSSPER COMMON SHARE $ (0.03 ) $ (0.03 ) $ (0.05 ) $ (0.06 ) See accompanying notes to condensed consolidated financial statements 3 PEREGRINE PHARMACEUTICALS, INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS SIX MONTHS ENDED OCTOBER 31, 2007 2006 Unaudited Unaudited CASH FLOWS FROM OPERATING ACTIVITIES: Net loss $ (10,863,000 ) $ (10,527,000 ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation and amortization 234,000 233,000 Stock-based compensation and issuance of common stock under stock bonus plan 395,000 970,000 Amortization of expenses paid in shares of common stock - 309,000 Changes in operating assets and liabilities: Trade and other receivables (279,000 ) (222,000 ) Inventories (584,000 ) (1,014,000 ) Prepaid expenses and other current assets (296,000 ) (166,000 ) Accounts payable 772,000 (140,000 ) Accrued clinical trial site fees 14,000 145,000 Deferred revenue 274,000 816,000 Accrued payroll and related costs 98,000 12,000 Other accrued expenses and current liabilities 59,000 (588,000 ) Net cash used in operating activities (10,176,000 ) (10,172,000 ) CASH FLOWS FROM INVESTING ACTIVITIES: Property acquisitions (195,000 ) (57,000 ) Increase in other assets (234,000 ) - Net cash used in investing activities (429,000 ) (57,000 ) CASH FLOWS FROM FINANCING ACTIVITIES: Proceeds from issuance of common stock, net of issuance costs of$1,641,000 and $46,000, respectively 20,932,000 16,659,000 Principal payments on notes payable and capital lease (233,000 ) (218,000 ) Net cash provided by financing activities 20,699,000 16,441,000 NETINCREASE IN CASH AND CASH EQUIVALENTS 10,094,000 6,212,000 CASH AND CASH EQUIVALENTS, beginning of period 16,044,000 17,182,000 CASH AND CASH EQUIVALENTS, end of period $ 26,138,000 $ 23,394,000 See accompanying notes to condensed consolidated financial statements 4 PEREGRINE PHARMACEUTICALS, INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS FOR THE THREE AND SIX MONTHS ENDED OCTOBER 31, 2007 (unaudited) 1. BASIS OF PRESENTATION The accompanying interim condensed consolidated financial statements include the accounts of Peregrine Pharmaceuticals, Inc. (“Peregrine”), a biopharmaceutical company developing a portfolio of clinical stage and pre-clinical product candidates using monoclonal antibodies (“MAb”) forthe treatment of cancer and viral diseases, and its wholly owned subsidiary, Avid Bioservices, Inc. (“Avid”), a biomanufacturing company engaged in providing contract manufacturing services for Peregrine and outside customers on a fee-for-service basis (collectively, the “Company”).All intercompany balances and transactions have been eliminated. In addition, the accompanying interim condensed consolidated financial statements are unaudited; however they contain all adjustments (consisting only of normal recurring adjustments) which, in the opinion of management, are necessary to present fairly the condensed consolidated financial position of the Company at October 31, 2007, and the condensed consolidated results of our operations and condensed consolidated cash flows for the three and six-month periods ended October 31, 2007 and 2006.We prepared the condensed consolidated financial statements following the requirements of the Securities and Exchange Commission (or SEC) for interim reporting.As permitted under those rules, certain footnotes or other financial information that are normally required by U.S. generally accepted accounting principles (or GAAP) can be condensed or omitted.Although we believe that the disclosures in the financial statements are adequate to make the information presented herein not misleading, the information included in this quarterly report on Form 10-Q should be read in conjunction with the consolidated financial statements and accompanying notes included in our Annual Report on Form 10-K for the year ended April 30, 2007.Results of operations for interim periods covered by this quarterly report on Form 10-Q may not necessarily be indicative of results of operations for the full fiscal year. At October 31, 2007, we had $26,138,000 in cash and cash equivalents.We have expended substantial funds on the development of our product candidates and we have incurred negative cash flows from operations for the majority of years since our inception.Since inception, we have financed our operations primarily through the sale of our common stock and issuance of convertible debt, which has been supplemented with payments received from various licensing collaborations and through the revenues generated by Avid.We expect negative cash flows from operations to continue until we are able to generate sufficient revenue from the contract manufacturing services provided by Avid and/or from the sale and/or licensing of our products under development. Revenues earned by Avid during the six months ended October 31, 2007 and 2006 amounted to $3,484,000 and $1,034,000, respectively.We expect that Avid will continue to generate revenues which should partially offset our consolidated cash flows used in operations, although we expect those near term revenues will be insufficient to fully cover our anticipated consolidated cash flows used in operations.Therefore, our ability to continue our clinical trials and development efforts is highly dependent on the amount of cash and cash equivalents on hand combined with our ability to raise additional capital to support our future operations. We may raise additional capital through the sale of shares of our common stock to fund our research, development, and clinical testing of our product candidates.We have approximately 5,031,000 shares available for possible future registered transactions under two separate registration statements.In addition, during January 2007, we filed a separate registration statement on Form S-3, File Number 333-139975, under which we may issue, from time to time, in one or more offerings, shares of our common stock for remaining gross proceeds of up to $7,500,000.However, given uncertain market conditions and the volatility of our stock price and trading volume, we may not be able to sell our securities at prices or on terms that are favorable to us, if at all. 5 PEREGRINE PHARMACEUTICALS, INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS FOR THE THREE AND SIX MONTHS ENDED OCTOBER 31, 2007 (unaudited) (continued) In addition to financing our operations through the sale of shares of common stock, we are actively exploring various other sources of capital by leveraging our many assets including our intellectual property portfolio.Our broad intellectual property portfolio allows us to develop products internally while at the same time we are able to out-license certain areas of the technology which would not interfere with our internal product development efforts.We will continue to explore ways to leverage our broad intellectual property portfolio in addition to pursuing potential licensing and partnering collaborations for our products in clinical and pre-clinical development.In addition, we have recently been approached by outside companies interested in a possible transaction related to our wholly owned subsidiary, Avid Bioservices, Inc.In this regard, we have only initially begun to explorestrategic alternatives forAvid as a means of raising additional capital.We have not classified the related assets as held for sale in accordance with Statement of Financial Accounting Standards No. 144, Accounting for the Impairment or Disposal of Long-Lived Assets, since we are strictly exploring the possibility of a partnering or sale arrangement and the partnering or sale of the asset is not currently probable under Statement of Financial Accounting Standards No. 5, Accounting for Contingencies. Although we will continue to explore these potential opportunities, there can be no assurances that we will be successful in raising sufficient capital on terms acceptable to us, or at all, or that sufficient additional revenues will be generated from Avid or under potential licensing or partnering agreements or from a potential strategic transaction related to our subsidiary, Avid Bioservices, Inc. to complete the research, development, and clinical testing of our product candidates.At October 31, 2007, we had $26,138,000 in cash and cash equivalents, which we currently believe is sufficient capital to maintain our operations through at least September 2008 based on our current projections. 2. SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Inventories
